Title: To George Washington from Timothy Pickering, 8 September 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir
            Department of State Septemr 8. 1795.
          
          I find, unfortunately, that the duplicates and triplicates of the setts of letters of credence to the British King were made out by one of the clerks, laid in his Desk and overlooked. I hope they will reach you at Baltimore, and that it will be convenient for you to sign, and return them in Friday’s mail. With the greatest respect I remain Sir, your ob. serv.
          
            Timothy Pickering.
          
        